Citation Nr: 1805586	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to posttraumatic stress disorder (PTSD).

2.  Entitlement to an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Salt Lake City Regional Office (RO).  The RO declined to reopen the Veteran's claim for service connection for PTSD; he appealed that decision and appeared at a hearing before the below-signed Veterans Law Judge in June 2015.  As the Board herein reopens that claim, and the record reflects that the Veteran wishes to apply for service connection for any diagnosed acquired psychiatric disorder, the Board also has re-characterized the underlying claim as reflected on the first page.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to an acquired psychiatric disorder (to include PTSD, bipolar disorder, anxiety disorder, and depressive disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2002, the RO in Salt Lake City issued a rating action denying service connection for PTSD.

2.  Evidence associated with the claims file since the January 2002 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. §§ 5108, 7104, 7105 (2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In light of the Board's favorable determination to reopen and expand the breadth of the Veteran's claim, no further discussion of compliance with VA's duty to notify and assist is necessary.

II.  New and Material Evidence

In January 2002, the RO issued a decision determining that the Veteran's claim for service connection for PTSD must be denied because he did not have a diagnosis of PTSD or sufficient evidence of an in-service stressor.  He did not appeal the 2002 rating action and it became final.  38 U.S.C. § 7104 (2014); 38 C.F.R. § 20.1103 (2017).

At the time of the January 2002 decision, the record contained service records, VA treatment records reflecting diagnoses of bipolar disorder, anxiety disorder, and depressive disorder, as well as a February 2014 VA examiner's opinion that the Veteran did not, at that time, meet the full criteria for a diagnosis of PTSD.  After the 2002 RO decision became final, the Veteran submitted evidence including a written statement with additional details of symptomatology as well as oral testimony identifying an in-service traumatic event and indicating that his service records may be incomplete.  As this evidence is new and material and raises a reasonable possibility of substantiating the claim, it is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's reopened claim.  Specifically, at the June 2015 hearing, the Veteran reported receipt of an Army Commendation medal and indicated that he was involved in "a shelling accident at Camp Radcliff," but his records do not reflect documentation of, or investigation into, either occurrence.  Further, a February 2014 VA mental disorders examiner noted that the Veteran, at that time, met some, but not all, of the criteria required for a diagnosis of PTSD - since that time, the Veteran has provided additional detail regarding his symptomatology.  The 2014 examiner also opined that the Veteran's bipolar disorder was not incurred during, or as the result of, his service, but provided no medical rationale for that opinion and did not address the cause of any anxiety or depression.  In addition, the Board observes that the Veteran receives ongoing mental health treatment from VA, but the last treatment notes were printed in August 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the entire (personnel and medical) available portion of the Veteran's service record is associated with the claims file.  Note that the Veteran reported receipt of an Army Commendation medal that is not reflected in his personnel documents.  Ensure that the Veteran is advised appropriately, in accordance with 38 C.F.R. § 3.159(e), in regard to any records that cannot be located.

2.  Take all appropriate steps to attempt to verify the Veteran's contention that he was present during a "shelling accident at Camp Radcliff" during his active duty service.

3.  Obtain any outstanding VA treatment records and afford the Veteran the opportunity to identify any additional private treatment records.  Note that the Veteran has reported ongoing treatment from a VA outpatient clinic in Ogden as well as from the VA Hospital in Salt Lake City, but the last VA treatment notes of record were printed in August 2014.

4.  After completing the above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of ANY current acquired psychiatric disorder.  Make the entire claims file (i.e. records contained in Virtual VA and VBMS) available to a clinician qualified to provide a medical opinion, as to whether it is at least as likely as not that the Veteran experiences ANY psychiatric disorders that are related to his military service.  Prior to conducting an examination, the clinician must review the entire claims file, to specifically include the Veteran's September 2014 written statement about his symptoms, as well as the transcript of the 2015 hearing.  The clinician must provide a medical rationale for all opinions and provide an explanation if he or she is unable to render an opinion without resorting to speculation.  

5.  After undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond prior to returning the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


